         Case: 1:19-cr-00197-CAB Doc #: 26 Filed: 09/30/19 1 of 9. PageID #: 86




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )       CASE NO. 1:19CR197
                                              )
                       Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                              )
                vs.                           )
                                              )
LAVAR PARKS,                                  )       OPINION AND ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J.:

         Defendant Lavar Parks asks this Court to suppress the firearm seized from him as a result

of an unlawful traffic stop and search. (Doc. 21). Because the officers had reasonable suspicion

to initiate the traffic stop and could lawfully order Defendant out of the vehicle, the Court

DENIES Defendant’s Motion to Suppress.

                                     I. BACKGROUND FACTS

         A Federal Grand Jury indicted Defendant with one count of Felon in Possession of a

Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Doc. 1). On August 5, 2019,

Defendant moved to suppress the firearm as a result of an unconstitutional search and seizure.

(Doc. 21). The Government responded on September 9, 2019. (Doc. 25). On September 19,

2019, the Court held an evidentiary hearing. From that hearing, the following facts came to

light.
        Case: 1:19-cr-00197-CAB Doc #: 26 Filed: 09/30/19 2 of 9. PageID #: 87



        In the afternoon of February 5, 2019, City of Cleveland Police Officer Trevor Majid and

his partner patrolled the City of Cleveland’s Second District. There had been a recent string of

vehicle thefts in the area, so officers were looking for signs of vehicle theft. Early in their shift,

officers observed a bright red Audi traveling eastbound on Denison Avenue. The officers

immediately looked for a license plate and noticed the license plate had a tinted cover with a salt

buildup behind the cover that made the license plate blurry and hard to read.

        Officer Majid then pulled behind the Audi to read the license plate. From a couple of car

lengths away, with other vehicles in between the officers and the Audi, officers could not read

the numbers or letters on the license plate. Eventually, Officer Majid was able to position his

cruiser directly behind the Audi at a red light. By doing so, Officer Majid was able to pull his

front bumper to the Audi’s rear bumper and read the license plate. Officer Majid entered the

plate number into his mobile computer system.

        The results of the vehicle inquiry established that the Audi’s registered owner was Sondra

Hemphill. Officers also confirmed that there were no reports that the vehicle was stolen.

However, due to the obstructed license plate, Officer Majid activated the cruiser’s lights and

sirens and stopped the Audi.

        Upon their approach, officers found Defendant driving the Audi.1 Defendant did not

make any furtive or suspicious movements upon the officers’ approach. Rather, Defendant was

holding both his driver’s license and proof of insurance in his hands, while simultaneously

smoking a cigarette. Defendant explained that he was valid and that the car was registered to

Sondra Hemphill, his girlfriend.




1
  Officer Majid’s body camera captured the entire encounter with Defendant and corroborates Officer Majid’s
testimony.

                                                      -2-
        Case: 1:19-cr-00197-CAB Doc #: 26 Filed: 09/30/19 3 of 9. PageID #: 88



         During his routine questioning of Defendant, Officer Majid smelled the odor of

marijuana coming from the vehicle. The officer asked if Defendant had been “smoking weed”

and Defendant admitted that he had prior to driving the vehicle. Due to the odor of marijuana

and Defendant’s admission of being under the influence of marijuana, Officer Majid ordered

Defendant to step out of the vehicle. Officer Majid testified that it was his intention to pat

Defendant down for weapons. Officer Majid also testified that, up until this point, Defendant

had not raised suspicion with the officers that Defendant was armed and dangerous.

         Before Defendant exited the vehicle, Officer Majid asked Defendant if he had any

weapons. Defendant’s demeanor instantly changed. Defendant hesitated and did not

immediately answer the officer. Eventually, Defendant admitted to having a pistol. Officers

then removed Defendant from the vehicle and placed him in handcuffs. Upon a subsequent

search, officers found a pistol on Defendant’s right side, inside Defendant’s pants.2

                                            II. LAW AND ANALYSIS

         A.       Standard of Review

         The Fourth Amendment to the United States Constitution states:

                  The right of the people to be secure in their persons, houses, papers,
                  and effects, against unreasonable searches and seizures, shall not be
                  violated, and no Warrants shall issue, but upon probable cause,
                  supported by Oath or affirmation, and particularly describing the
                  place to be searched, and the persons or things to be seized.

U.S. CONST. amend. IV.

         The guiding principle of the courts’ “analysis under the Fourth Amendment is always

‘the reasonableness in all the circumstances of the particular governmental invasion of a citizen’s

personal security.’” Pennsylvania v. Mimms, 434 U.S. 106, 108-09 (1977) (quoting Terry v.


2
 From the time Officer Majid stepped out of his police cruiser to the time he placed Defendant in handcuffs, just
over two minutes had elapsed.

                                                        -3-
       Case: 1:19-cr-00197-CAB Doc #: 26 Filed: 09/30/19 4 of 9. PageID #: 89



Ohio, 392 U.S. 1, 19 (1968)). “Reasonableness…depends ‘on a balance between the public

interest and the individual’s right to personal security free from arbitrary interference by law

officers.’” Id. (quoting United States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975)).

       Defendant’s Motion requires the Court decide two issues: 1) did Officer Majid initiate a

lawful traffic stop? If so, 2) could Officer Majid order Defendant out of the vehicle for a pat-

down when he did not have reasonable grounds to believe Defendant was armed and dangerous?

For the following reasons, the Court answers these two questions in favor of the Government.

       B.      Initial Traffic Stop

       The initial traffic stop was lawful because Officer Majid had reasonable suspicion to

believe the obstructed license plate violated the law. “A traffic stop for a suspected violation of

law is a ‘seizure’ of the occupants of the vehicle and therefore must be conducted in accordance

with the Fourth Amendment.” Heien v. North Carolina, 574 U.S. 54, 135 S. Ct. 530, 536 (2014)

(citing Brendlin v. California, 551 U.S. 249, 255-59 (2007)). “[T]o justify this type of seizure,

officers need only ‘reasonable suspicion’—that is, ‘a particularized and objective basis for

suspecting the particular person stopped’ of breaking the law.” Id. (quoting Navarette v.

California, 572 U.S. 393, 396 (2014)); see also United States v. Simpson, 520 F.3d 531, 541 (6th

Cir. 2008) (“Since failure to keep a license plate ‘clearly legible’ is an ongoing violation…, the

standard of reasonable suspicion applies”); United States v. Shank, 543 F.3d 309, 313 (6th Cir.

2008) (“Reasonable suspicion is more than an ill-defined hunch; it must be based upon a

particularized and objective basis for suspecting the particular person…of criminal activity”)

(citations omitted). Reasonable suspicion can rest on “a mistaken understanding of the scope of

a legal prohibition.” Heien, 135 S. Ct. at 536.

       The City of Cleveland Codified Ordinance § 435.10 states:



                                                  -4-
       Case: 1:19-cr-00197-CAB Doc #: 26 Filed: 09/30/19 5 of 9. PageID #: 90



               No person shall operate a motor vehicle upon which license plates
               are required by law to be displayed, unless the license plates legally
               registered and issued for such vehicle shall be fastened in such a
               manner, and not covered, obscured or concealed by any part or
               accessory of such vehicle or by any foreign substance or material,
               to be readable in its entirety from left to right.

CLEVELAND, OHIO, ORDINANCE § 435.10 (2003) (the “Ordinance”).

       Neither party discusses what the Ordinance means by “readable.” Defendant argues that

since the police were able to enter the license plate information into their mobile system, the

license plate was readable. The Government argues that the cover and the salt buildup made the

license plate “difficult to read,” and thus not readable.

       Case law on this issue is similarly sparse. Analyzing a similar Ohio statute, the Sixth

Circuit has said “R.C. § 4503.21 holds drivers responsible for properly affixing their license

plates and keeping them free from obstructions, such as…tinted covers.” United States v. Jones,

479 Fed. App’x 705, 711 (6th Cir. May 4, 2012). Encountering similar facts, the Ohio Court of

Appeals determined that an officer’s initiation of a traffic stop based on an obstructed license

plate was justified when the officer could not read the license plate from three car-lengths away

due to a tinted cover and dirt and salt buildup. Ohio v. Phillips, 2009-Ohio-3519, ¶ 10 (2d Dist.

July 17, 2009). Finally, in analyzing a Tennessee statute, the Sixth Circuit said that an officer

had reasonable suspicion to believe the license plate law was being violated when officer could

not perceive the expiration date while driving near the suspect vehicle. Simpson, 520 F.3d at

542-43.

       The above case law suggests that the Audi’s tinted license plate cover, dirtied with salt

buildup, provided Officer Majid reasonable suspicion that the plate violated the Ordinance.

Officer Majid testified he could not read the license plate until he was bumper to bumper—less

than ten feet— with the vehicle. He testified that both the tinted cover and salt buildup made the

                                                 -5-
       Case: 1:19-cr-00197-CAB Doc #: 26 Filed: 09/30/19 6 of 9. PageID #: 91



plate difficult to read. Officer Majid provided a “particularized and objective basis” that the

license plate was obstructed in violation of the Ordinance.

       Importantly, the Government does not have to prove a violation of the Ordinance beyond

a reasonable doubt. Navarette, 572 U.S. at 397 (the reasonable suspicion standard requires

“‘considerably less than proof of wrongdoing by a preponderance of the evidence,’ and

‘obviously less’ than is necessary for probable cause”) (quoting United States v. Sokolow, 490

U.S. 1, 7 (1989)). Thus, the fact that officers could ultimately read the license plate is not the

concern. Rather, the concern is whether Officer Majid had an objective reasonable suspicion that

a violation of the Ordinance was occurring. Because the license plate was covered with tint and

dirtied with salt, the Court finds that Officer Majid did have a reasonable suspicion.

       The Court finds that, since Officer Majid had reasonable suspicion to initiate the traffic

stop based on a violation of the Ordinance, officers lawfully detained the vehicle.

       C.      Removal from Vehicle

       Officer Majid could also order Defendant out of the vehicle despite not having reasonable

grounds to believe Defendant was armed and dangerous. “[O]nce a motor vehicle has been

lawfully detained for a traffic violation, the police officers may order the driver to get out of the

vehicle without violating the Fourth Amendment’s proscription of unreasonable searches and

seizures.” Mimms, 434 U.S. at 111, n.6 (1977). A particularized level of suspicion is not

necessary before removing an occupant from a lawfully detained vehicle. See generally, id.

Furthermore, an officer is “permitted to ask questions completely unrelated to the reason for the

initial detention as long as the questions do not ‘measurably extend the duration of the stop.’”

United States v. Ivey, 507 Fed. App’x 502, 505 (6th Cir. Dec. 4, 2012) (quoting Arizona v.

Johnson, 555 U.S. 323, 333 (2009)).



                                                 -6-
       Case: 1:19-cr-00197-CAB Doc #: 26 Filed: 09/30/19 7 of 9. PageID #: 92



       Defendant argues that Officer’s Majid’s order to step out of the vehicle by itself violated

Defendant’s Fourth Amendment rights. However, the Sixth Circuit in United States v. Ivey,

determined the command and threat of pat-down—like this case—did not violate the Fourth

Amendment. In Ivey, officers instituted a traffic stop based on a license plate violation. Ivey,

507 Fed. App’x at 503. At one point, officers asked one of the passengers to step out of the

vehicle and submit to a pat-down. Id. at 104. After stepping out of the vehicle but before the

pat-down, the suspect fled on foot but, due to the assistance of an oncoming car, was

apprehended before getting too far. Id. Ultimately, the Sixth Circuit determined that the

officer’s directive to the suspect to get out of the van and the nearly contemporaneous request to

pat-down the suspect for weapons did not measurably or unreasonably extend the duration of the

traffic stop for the license-plate violation and was thus lawful. Id. at 505.

       Similarly, Officer Majid’s order to remove Defendant from the vehicle and his

subsequent rationale to pat-down Defendant down did not violate Defendant’s Fourth

Amendment rights. Officer Majid lawfully ordered Defendant out the car. Before Defendant

could exit, Officer Majid questioned Defendant regarding his possession of weapons. Defendant

admitted to possessing a pistol, again, before he even stepped out of the car. As the Sixth Circuit

held in Ivey, the Court holds the same here: Officer Majid did not violate Defendant’s Fourth

Amendment protections by ordering Defendant out of the car.

       Furthermore, the fact that Officer Majid’s subjective intention was to pat Defendant

down for weapons is irrelevant. “Subjective intentions play no role in ordinary, probable-cause

Fourth Amendment analysis.” Whren v. United States, 517 U.S. 806, 813 (1996); see also

Heien, 135 S. Ct. at 539 (“We do not examine the subjective understanding of the particular

officer involved”). Rather, the inquiry is an objective one; “it matters not whether the officer



                                                -7-
       Case: 1:19-cr-00197-CAB Doc #: 26 Filed: 09/30/19 8 of 9. PageID #: 93



subjectively believed that he had probable cause for an arrest.” Scheffler v. Lee, 752 Fed. App’x

239, 244 (6th Cir. Oct. 5, 2018).

       Looking at the facts objectively, the Court concludes Officer Majid acted properly when

he ordered Defendant out of the vehicle. Before Defendant could do so, Defendant admitted to

possessing the firearm. Officer Majid therefore had no further need to pat-down Defendant as he

already admitted to being armed. Thus, no constitutional violation occurred.

       This case is unlike United States v. Wilson, 506 F.3d 488 (6th Cir. 2007), which

Defendant relies upon. There, officers patted down the suspect without reason to believe the

suspect was armed and dangerous. Wilson, 506 F.3d at 491. The Sixth Circuit in Wilson held

this violated the suspect’s Fourth Amendment rights. Id. at 496. Here, however, there was no

pat-down. There was no constitutional infringement. Rather, Defendant’s intervening admission

of firearm possession alleviated any constitutional concern.

       Again, looking at the facts objectively, Officer Majid ordered Defendant out of the

vehicle in accordance with Mimms. Before Defendant could leave the vehicle, he admitted to

possessing a pistol. Thus, there was no need for the officer to have his own independent belief

that Defendant was armed and dangerous because Defendant admitted he was armed.

       Accordingly, Officer Majid did not act unreasonably in ordering Defendant out of the car,

which may have triggered Defendant’s admission to possessing the pistol.

                                        III. CONCLUSION

       Officer Majid handled what could have been a tumultuous time with pose and

professionalism. He had reasonable suspicion to initiate the traffic stop based on the Audi’s

obstructed license plate. Furthermore, Officer Majid could lawfully order Defendant out of the

vehicle. Defendant admitted to possessing a pistol before he exited the vehicle. Thus, the



                                               -8-
      Case: 1:19-cr-00197-CAB Doc #: 26 Filed: 09/30/19 9 of 9. PageID #: 94



Cleveland Police did not act unreasonably in seizing and searching Defendant. For these

reasons, Defendant’s Motion to Suppress is DENIED.

       IT IS SO ORDERED.

                                           s/ Christopher A. Boyko
                                           CHRISTOPHER A. BOYKO
                                           United States District Judge

Dated: September 30, 2019




                                             -9-
